DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The specification, as originally filed, does not expressly describe “wherein the second inductive element is disposed between the outer side of the grounded shield and the dielectric window”, as required by newly amended independent claim 21.  It should be noted that as clearly shown in Fig. 1, the second inductive element 130 is not disposed between the grounded metal shield 152 and the dielectric window 110.  Furthermore, it should be noted that the second inductive element 130 is not positioned between any shield (metal shield 152 or Faraday shield 154) and the dielectric window 110. Correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24-25, 27, 29, 31-34, 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
The limitation “wherein the second inductive element is disposed between the outer side of the grounded shield and the dielectric window”, in newly amended independent claim 21 is not clear.  As clearly shown in Fig. 1, the second inductive element 130 is not disposed between the grounded metal shield 152 and the dielectric window 110.  Additionally, the figure clearly shows that the second inductive element 130 is associated with the Faraday shield 154 instead of the grounded metal shield 152, and it further shows that the second inductive element 130 is not positioned between either shield (metal shield 152 or Faraday shield 154) and the dielectric window 110.  Clarification and/or correction are/is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 24-25, 27,  29, 31 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider et al., US 6,308,654 in view of Godyak et al., US 2012/0160806 or Choi, US 2008/0124254.
Schneider et al. shows the invention substantially as claimed including a plasma processing apparatus, comprising: a processing chamber having an interior space operable to receive a process gas; a substrate holder 52 in the interior of the processing chamber operable to hold a substrate 50; at least one dielectric window 230’/236,130; and a first inductive element 308 disposed external to the processing chamber and adjacent the dielectric window, the first inductive element comprising a coil; a second inductive element 262/180 disposed over a peripheral portion of the processing chamber, the second inductive element comprising a multi-turn coil; and a Faraday shield 272 located between the second inductive element and the dielectric window; see, for example, figs. 18, 24, 32, and 35, and their descriptions, and col. 23, lines 23-49.  

Schneider et al. does not expressly disclose that the plasma apparatus comprises a grounded metal shield comprising an inner side and an outer side, and separating the first and second inductive elements. Godyak et al. further discloses a plasma processing apparatus comprising a grounded metal shield 8050/1025/1125 separating a first and a second inductive elements (see, for example, figs. 1-4 and their descriptions and paragraph 0083).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Schneider et al. as to further comprise the claimed grounded metal shield because such means is known and used in the art as a suitable means for 
With respect to claims 24-25, it should be noted that the dielectric window of the apparatus of Schneider et al. has a relatively flat central portion 290/236 and an angled peripheral side portion 288/130; and wherein the second inductive element is adjacent the angled peripheral side portion of the dielectric window and the first inductive element is adjacent the relatively flat central portion of the dielectric window.
Regarding claim 27, Schneider et al. appears to further disclose that the Faraday shield 272 is grounded (see, for example, col. 23, lines 23-49).  This notwithstanding, Choi discloses a grounded Faraday shield 142 (see, for example, figs. 10-22).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Schneider et al. as to comprise a grounded Faraday shield because such means is known and used in the art as a suitable means for effectively and efficiently preventing capacitive coupling from the coil into the chamber plasma.  Furthermore, and with respect to claim 29, Choi further discloses that the Faraday shield comprises a slotted metal shield.  Therefore, it should be noted that the Faraday shield of the apparatus of Schneider et al. modified by Godyak et al. and Choi, would comprise a slotted metal shield that would 
With respect to claim 31, Schneider et al. discloses that the dielectric window includes a space in a central portion of the dielectric window for a showerhead to feed process gas into the interior space (see, for example, col. 25, lines 2-3 and figs. 10 and 13).  This notwithstanding, Godyak et al. shows a gas conduit 1040 located in a central portion space of the dielectric window to feed gas into the interior space of the processing chamber (see, for example, figs. 1A-1C).  Additionally, Choi further discloses a showerhead 140 located in a central portion space of a dielectric window to feed gas into the interior space of the processing chamber (see, for example, figs. 10-22).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Schneider et al. as to comprise the claimed showerhead because such means is known and used in the art as a suitable means to effectively, efficiently and uniformly distribute gas inside the processing chamber.

Claims 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider et al., US 6,308,654 in view of Godyak et al., US 2012/0160806 or Choi, US 2008/0124254, as applied to claims 21, 24-25, 27, 29, 31 and 41 above, and further in view of Ding, US 2001/0054601 or Ding et al., US 6,076,482.

With respect to claims 33-34, it should be noted that such limitations are directed to method limitations instead of apparatus limitations, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The first and second RF generators of the apparatus of Schneider et al. modified by Godyak et al. or Choi and Ding or Ding .

Claims 21, 24-25, 27, 29, 31-34 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ding et al., US 6,076,482 in view of Godyak et al., US 2012/0160806 or Choi, US 2008/0124254.
Ding et al. shows the invention substantially as claimed including a plasma processing apparatus, comprising: a processing chamber having an interior space operable to receive a process gas; a substrate holder 110 in the interior of the processing chamber operable to hold a substrate 160; at least one dielectric window 120a; and a first inductive element 124 disposed external to the processing chamber and adjacent the dielectric window, the first inductive element comprising a coil; a second inductive element 122 disposed over a peripheral portion of the processing chamber, the second inductive element comprising a multi-turn coil; see, for example, fig. 4, and its description.
Ding et al. does not expressly disclose that the first inductive element comprises a magnetic flux concentrator of ferrite material.  Godyak et al. discloses a plasma processing apparatus comprising a first inductive element 8060 comprising a magnetic flux concentrator 8030 of ferrite material (see, for example, figs. 1-4 and their descriptions).  Also, Choi discloses a plasma processing apparatus comprising a first inductive element 151 comprising a magnetic flux concentrator 150/190 of ferrite material (see, for example, figs. 11-22 and their descriptions).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at 
With respect to the claimed Faraday shield and claims 27 and 29, Ding et al. does not expressly disclose the claimed grounded slotted metal Faraday shield.  Choi discloses a grounded slotted metal Faraday shield 142 (see, for example, figs. 10-22).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Ding et al. as to further comprise a grounded slotted metal Faraday shield as claimed because such means is known and used in the art as a suitable means for effectively and efficiently preventing capacitive coupling from the coil into the chamber plasma.  
Ding et al. does not expressly disclose that the plasma apparatus comprises a grounded metal shield separating the first and second inductive elements. Godyak et al. further discloses a plasma processing apparatus comprising a metal shield 8050/1025/1125 comprising an inner side and an outer side, and separating a first and a second inductive elements (see, for example, figs. 1-4 and their descriptions and paragraph 0083).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Ding et al. as to further comprise the claimed grounded metal shield 
With respect to claims 24-25, it should be noted that the dielectric window of the apparatus of Ding et al. has a relatively flat central portion and an angled peripheral side portion; and wherein the second inductive element is adjacent the angled peripheral side portion of the dielectric window and the first inductive element is adjacent the relatively flat central portion of the dielectric window.
With respect to claim 31, Ding et al. does not expressly disclose that the dielectric window includes a space in a central portion of the dielectric window for a showerhead to feed process gas into the interior space.  Godyak et al. shows a gas conduit 1040 located in a central portion space of the dielectric window to feed gas into the interior space of the processing chamber (see, for example, figs. 1A-1C).  Additionally, Choi further discloses a showerhead 140 located in a central portion space of a dielectric window to feed gas into the interior space of the processing chamber (see, for example, figs. 10-22).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Ding et al. as to comprise the claimed showerhead because 
Concerning claim 32, Ding et al. further discloses a first RF generator configured to provide electromagnetic energy at a first frequency to the first inductive element 124 and a second RF generator configured to provide electromagnetic energy at a second frequency to the second inductive element 122 (see, for example, fig. 4 and its description).   
Regarding claims 33-34, it should be noted that such limitations are directed to method limitations instead of apparatus limitations, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The first and second RF generators of the apparatus of Ding et al. modified by Godyak et al. or Choi is capable are capable of providing a first frequency different from the second frequency, and a frequency in the claimed ranges.



Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art, even if combined, fails to teach or suggest a grounded shield “comprising an inner side and an outer side” and “wherein the first inductive element is disposed between the inner side of the grounded shield and the dielectric window, wherein the second inductive element is disposed between the outer side of the grounded shield and the dielectric window”, as claimed in newly amended independent claim 21.  The examiner respectfully disagrees and contends that, as stated in the above rejections, the grounded shield of the apparatus of Schneider et al. modified by Godyak et al. or Choi, or the grounded shield of the apparatus of Ding et al. modified by Godyak et al. or Choi, comprises an inner side and an outer side, and the first inductive element is disposed between the inner side of the grounded shield and the dielectric window.  Additionally, with respect to the limitation of “wherein the second inductive element is disposed between the outer side of the grounded shield and the dielectric window”, it should be noted that, as stated in the above 35 USC 112-first paragraph rejection, the specification as originally filed does not expressly describe such limitation.  As clearly shown in Fig. 1 of the drawings of the instant claimed invention, the second inductive element 130 is not disposed between the grounded metal shield 152 and the dielectric window 110.  Additionally, the figure clearly shows that the second inductive element 130 is associated with the Faraday shield 154 instead of the grounded metal shield 152, and it further shows that the second inductive element 130 is not positioned between either shield (metal shield 152 
In response to applicant's argument that the Godyak and Choi references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a first inductive element on an inner side of the grounded shield and a second inductive element disposed on an outer side of the grounded shield) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, it should be noted that fig. 1 of the instant claimed invention, clearly shows that the second inductive element 130 is associated with the Faraday shield 154 instead of the grounded metal shield 152.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 11, 2021
/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716